internal_revenue_service number release date index number ------------------------------------- ----------------------------------- ------------------------------------------ ------------------------------------------------------------ ------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita b07 plr-121580-13 date date legend parent ------------------------------------------------------------ ------------------------------------- corporation ------------------------------------------------------------ -------------------------------------------------- taxpayer ------------------------------------------------------------ ----------------------------- name ----------------------------------- trust ---------------------- ------------------------------------------------------------ company ------------------------------------------------------------ ----------------------------------- state a state b agreement x y ------------- ------------- ---------------------------------- --- --- plr-121580-13 dear ---------------- this letter responds to your letter dated date and subsequent submissions requesting a private_letter_ruling under sec_7701 of the internal_revenue_code facts parent is a state a corporation parent is the common parent of an affiliated_group_of_corporations the affiliated_group which files a consolidated federal_income_tax return on a calendar_year basis corporation is a state b corporation corporation is a direct wholly owned subsidiary of parent and a member of the affiliated_group taxpayer doing business as name is a state b corporation taxpayer is a member of the affiliated_group corporation owns of the outstanding shares of taxpayer trust is a state b_trust taxpayer is the settlor and sole initial beneficiary of trust for federal_income_tax purposes the affiliated_group treats trust as a disregarded_entity the assets of which are owned by taxpayer company is a state b limited_liability_company and wholly owned subsidiary of taxpayer for federal_income_tax purposes the affiliated_group treats company as a disregarded_entity whose assets and activities are held directly by taxpayer each entity listed above uses the calendar_year accounting_period and the accrual_method of accounting for maintaining its accounting books_and_records and filing its federal_income_tax return taxpayer leases or manages a large number of motor vehicles in the united_states which are used by taxpayer’s customers in their sales services or delivery operations taxpayer also provides fleet management services to its customers including title and registration fuel management maintenance management and fleet administrative services each approved customer that leases a motor_vehicle from taxpayer executes a lease agreement the agreement which sets forth the general terms and conditions of the lease taxpayer executes the agreement on its own behalf and as servicing agent for trust in most cases the customer also executes one or more schedules plr-121580-13 schedule which establish formulas for determining monthly rentals and other terms for those vehicles subject_to the particular schedule neither the agreement nor the schedule identifies the specific vehicles being leased to lease vehicles the customer must issue one or more non-cancelable orders order describing the vehicles that the customer desires to lease under the agreement and the applicable schedule vehicles acquired pursuant to an order are incorporated into the agreement through a contract exhibit exhibit which identifies the specific lessor for each vehicle ordered by the customer the agreement together with its exhibits the schedules and orders are collectively herein referred to as the lease agreement when a customer issues an order to taxpayer taxpayer acting either on its own behalf or as agent for trust will issue a purchase order to the supplier of the titled motor_vehicle subject_to satisfaction of the conditions set forth in the purchase order taxpayer for itself or as agent for trust will pay the manufacturer or dealer for the titled motor_vehicle when acquiring motor vehicles as agent for trust taxpayer makes the payment directly to the manufacturer or dealer and creates an intercompany receivable from trust under loan agreements between taxpayer and trust in its capacity as servicer under a servicing agreement taxpayer applies all applicable payments received from the customer to pay down the intercompany receivable created at acquisition of the motor_vehicle taxpayer finances all purchases of motor vehicles out of operating capital capital contributions from corporation and the proceeds of fully recourse loans under the terms of the lease agreement at the end of the motor_vehicle lease_term the customer surrenders the motor_vehicle and taxpayer acting either on its own behalf or as agent for trust solicits wholesale cash bids and sells the vehicle most agreements contain a terminal_rental_adjustment_clause or trac which provides i if the net_proceeds from the sale of the vehicle exceed book_value the lessor retains an amount equal to the book_value and remits the excess to the customer as a partial refund of rents paid or ii if the net_proceeds are less than the book_value the customer pays the lessor as additional rent the difference between the net_proceeds and the book_value in most lease agreements the lessor bears the risk when net_proceeds are less than a guaranteed amount generally x percent of book_value or if the lease is terminated at the end of the minimum lease_term y percent of the original cost of the vehicle when executing the agreement most customers sign and provide to the lessor a separate written_statement i under which the customer certifies under penalties of perjury that it intends that motor vehicles leased under the lease agreement will be used more than in the trade_or_business of customer and ii which states that customer has been advised that it will not be treated as the owner of the vehicles for federal_income_tax purposes a business use certification each lease agreement plr-121580-13 that includes a trac and a business use certification is hereinafter referred to as a trac lease in some cases the agreement includes a trac but the lessee does not execute a business use certification in those instances taxpayer and the lessee treat the lessee as the owner of the vehicle for federal_income_tax purposes and treat the arrangement between taxpayer or trust and the lessee as a loan for federal_income_tax purposes lease agreements that do not include a business use certification are not trac leases and are not addressed in this ruling_request proposed transaction taxpayer intends to seek to use the receivables generated in its business to access cost-effective sources of funding by transferring the full beneficial_ownership of leased motor vehicles to a special purpose entity which will issue notes or other evidences of indebtedness secured_by the receivables and the future cash flows they are expected to generate a subsequent refinancing trust will issue a special unit of beneficial_interest subi to taxpayer taxpayer will immediately transfer the subi to company in return for the subi representing full beneficial_ownership of the included leased motor vehicles taxpayer will receive cash or a combination of cash and equity interests in company the transfer to company will be made pursuant to a sale agreement company will transfer the subi to a wholly owned special purpose subsidiary issuer pursuant to a purchase and sale agreement issuer will be organized as a state b limited_liability_company like company issuer will be a single-member entity that taxpayer will treat as disregarded for federal_income_tax purposes under sec_301_7701-3 of the income_tax regulations because issuer will be wholly owned by company which in turn is wholly owned by taxpayer for federal_income_tax purposes taxpayer will treat the assets of issuer as owned directly by taxpayer accordingly taxpayer represents that the transfers of the subi by taxpayer to company and by company to issuer will be disregarded for federal_income_tax purposes in return for its transfer of the subi to issuer company will receive an equity_interest in issuer and debt instruments issuer notes company will transfer issuer notes outside of the affiliated_group in exchange for cash alternatively issuer may borrow directly from a bank or other third-party lender by issuing an issuer note in exchange for cash in which case the consideration paid_by issuer to company will take the form of an equity_interest in issuer and the cash proceeds from the loan to issuer plr-121580-13 taxpayer represents that in either event the issuer notes will constitute debt for income_tax purposes and it will continue to be the tax owner of the underlying leased motor vehicles included in the subi thus the issuance of the issuer notes outside of the affiliated_group will not alter tax_ownership of the motor vehicles issuer will be a special purpose entity whose activities generally will be limited to executing and performing its obligations and exercising its rights under the terms of the subsequent refinancing and related transactions acquiring transferring financing pledging and otherwise dealing with the subi dealing with transactions involving the leased motor vehicles that will be designated to the subi borrowing money to the extent contemplated by the subsequent refinancing negotiating executing or performing the obligations under any agreement relating to the foregoing activities and engaging in any lawful act or activity and to exercise any powers permitted to limited_liability companies organized under state b law that are related or incidental to and necessary convenient or advisable for the accomplishment of the foregoing purposes issuer will enter into the servicing agreement and administration agreement with corporation which in turn will enter into a subservicing agreement with taxpayer as subservicer taxpayer will invoice the obligors collect payments and perform ancillary functions on behalf of issuer company will transfer the subi to issuer issuer will use certain payments received on the leases represented by the subi to pay principal and interest on the issuer notes thus as taxpayer customers pay the underlying obligations to issuer issuer will repay the issuer notes issued in the subsequent refinancing upon repayment of all the issuer notes issuer will distribute any remaining assets to company and liquidate taxpayer’s business will continue to originate trac leases and other assets taxpayer will identify assets originated by its business including leased motor vehicles owned through trust that are eligible to be acquired by company for inclusion in a future subsequent refinancing based on criteria such as customer concentration credit ratings asset type and location and the term of the lease further taxpayer as the beneficiary of all of trust’s assets not assigned to a subi may cause trust to create new subis taxpayer may transfer the new subis to company which may use new issuers to engage in future subsequent refinancings trust is authorized to acquire cash the leases and the related motor vehicles to receive payments made under the leases to sell or otherwise dispose_of motor vehicles following the end of the leases to hold motor vehicles certificates of title and to own other rights and proceeds collectively trust assets plr-121580-13 when trust acquires a motor_vehicle it holds legal_title and the economic benefits_and_burdens_of_ownership such as the right to rental income and the risk of loss the subi represents all of trust’s ownership rights in the underlying leased motor vehicles with the exception of bare_legal_title which trust continues to hold for the benefit of the subi holder the subi represents full economic ownership of particular vehicles assigned to that subi but has no interest in or exposure to other assets and liabilities of trust in addition to the subi trust also has an undivided trust interest uti which represents a beneficial_interest in all trust assets not assigned to a subi taxpayer is the holder of the uti the uti and the subi and their related assets constitute separate sub-trusts the subi will represent beneficial interests in the portion of the trust assets that comprise its sub-trust under state b law all liabilities of a sub-trust generally are enforceable only against the assets designated to the sub-trust the owner of a subi has all of the incidents_of_ownership of the corresponding motor vehicles with the exception of bare_legal_title as with any other trust the trustee of trust holds legal_title as a fiduciary for the beneficial_owner in this case the owner of the subi thus the issuance of a subi permits the transfer of beneficial_ownership of the associated assets without having to re-title the motor vehicles and prevents the need to qualify issuer to do business in each jurisdiction in which vehicles are titled taxpayer represents that because the holder of a subi possesses the economic benefits and burdens associated with the underlying motor vehicles the trustee’s retention of bare_legal_title does not prevent tax_ownership of the included motor vehicles from vesting in the holder of the subi rulings requested taxpayer requests rulings that the lease agreement of each trac lease is a qualified_motor_vehicle_operating_agreement under sec_7701 and that qualification of the lease agreement of each trac lease as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the agreement law and analysis sec_7701 provides that in the case of a qualified_motor_vehicle_operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect plr-121580-13 sec_7701 defines a qualified_motor_vehicle_operating_agreement as any agreement with respect to a motor_vehicle including a trailer that meets three requirements which are set forth in subparagraphs b c and d of sec_7701 first sec_7701 requires that under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor’s interest in any property pledged as security for property subject_to the agreement equals or exceeds all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second pursuant to sec_7701 the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally sec_7701 requires that the lessor must not know that the certification in sec_7701 is false taxpayer represents that if analyzed without regard to the terminal_rental_adjustment_clause each trac lease created under a lease agreement will qualify as a lease for federal_income_tax purposes further taxpayer represents that any amount it borrows to fund the initial acquisition from the manufacturer or dealer of a motor_vehicle that is subject_to a trac lease will be recourse_debt that taxpayer is personally liable to repay and that it will fund the entire acquisition price of the motor_vehicle using operating capital or the proceeds of recourse_debt hence taxpayer will be fully at risk on the acquisition price of the motor vehicles from the time of initial acquisition of the vehicle in addition taxpayer represents that each trac lease created under a lease agreement will contain a business use certification that satisfies the requirements of sec_7701 and will meet the requirements of sec_7701 based on the facts and representations made by taxpayer and provided that issuer borrows funds from lenders on a recourse basis and amounts received in lease payments and from the disposition of motor vehicles using rental defaults consistent with historical experience are expected to be sufficient to satisfy all obligations to lenders we conclude that the lease agreement of each trac lease is a qualified_motor_vehicle_operating_agreement under sec_7701 in addition qualification of the lease agreement of each new trac lease as a lease for federal plr-121580-13 income_tax purposes will be determined without regard to the trac provision of the agreement except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether the lease agreement is a true lease for federal_income_tax purposes a situation in which issuer borrows funds from lenders on a nonrecourse basis and a situation in which the amounts received in lease payments and from the disposition of motor vehicles using rental default consistent with historical experience are not expected to be sufficient to satisfy all obligations to lenders this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2013_1 2013_1_irb_1 however when the criteria in section dollar_figure of revproc_2013_1 2013_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
